FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA AUG 9 3 2911
C|erk, U.S. District and
VINCENT C. NWAFOR, : Bankruptcy Courtg
Plaintiff,
v,  Civil Action No. l l-1 l94

GOODLUCK JONATHAN, et al. ,
Defendants.
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
pro se complaint. The Court will grant the application, and will dismiss this action.

Plaintiff alleges that armed gunmen shot and killed his brother, Basil N. Nwafor, at a
hotel in Lagos, Nigeria, on January 24, 200l. Compl. at 5. He deems this event an act of terror,
and seeks to hold the President of the Federal Republic of Nigeria and other government officials
liable for this "wrongful death" and the resulting "conspir[acy] to cover-up the murder." Id. at l.
Plaintiff brings this action under the Foreign Sovereign Immunity Act ("FSIA"), see 28 U.S.C.

§§ 1602-11, and he demands compensatory and punitive damages totalling $250 million. Compl.
at 2.

The FSlA "provides the exclusive basis for subject matter jurisdiction over all civil
actions against foreign state defendants, and therefore for a court to exercise subject matter
jurisdiction over a defendant the action must fall within one of the FSlA’s exceptions to foreign
sovereign immunity." Wez'rzstein v. Islamz`c Republic of Iran, 609 F.3d 43, 47 (2d Cir. 2010);

Roeder v. Islamz'c Republic oflran, _ F.3d _, _, 2011 WL 2739836, at *l (D.C. Cir. July l5,

201l) ("The FSlA provides generally that a foreign state is immune from the jurisdiction of the
United States courts unless one of the exceptions listed in 28 U.S.C. § l605(a) applies.") (citation
omitted). A foreign state’s Immunity is waived, for example, if the "personal injury or death . . .
was caused by an act of torture, extrajudicial killing, aircraft sabotage, hostage taking, or the
provision of material support or resources for such an act." 28 U.S.C. § l605A(a)(1). There is
"a generally applicable private right of action against foreign states for state sponsorship of
terrorism." Roea'er, 2011 WL 2739836, at *l; 28 U.S.C. § l605A(c) (allowing a United States
national to bring an action against "[a] foreign state that is or was a state sponsor of terrorism . . .
and any official, employee, or agent of that foreign state while acting within the scope of his or
her office, employment, or agency . . . for personal injury or death by acts described in subsection
(a)(l)."). Relevant to this action is a requirement that "[t]he foreign state defendant must have
been designated a state sponsor of terrorism by the State Department either at the time the
terrorist act occurred or as a result of that act." Petersorz v. Islamic Republic of Iran, 627 F.3d
1117, 1122 (9th Cir. 2010) (citing 28 U.S.C. § l605A(a)(2) (original version at 28 U.S.C. §
l605(a)(7)(A)-(B))). F our nations have been designated state sponsors of terrorism, see
http://www.state.gov/s/ct/c14151.htm (designating Cuba, lran, Sudan and Syria), and Nigeria is
not one of them.

The Court will dismiss this action for lack of jurisdiction. An Order consistent with this

Memorandum is issued separately on this same date.

/ /4‘

United States istrict Judge
Date: 7!2 7!//